              CASE 0:20-cv-01563-NEB-LIB Doc. 4 Filed 11/10/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    PHOEBUS P. APOLLO, a.k.a.                              Case No. 20‐CV‐1563 (NEB/LIB)
    ARCHBISHOP KINGPUP
    SHORTYMACNIFISENT,

                         Plaintiff,                     ORDER ACCEPTING REPORT AND
                                                            RECOMMENDATION
    v.

    ,1

                         Defendant.



         The Court has received the October 1, 2020 Report and Recommendation of United

States Magistrate Judge Leo I Brisbois. (ECF No. 3.) No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear

error, and based upon all the files, records, and proceedings in the above‐captioned

matter, IT IS HEREBY ORDERED THAT:

         1.      The Report & Recommendation (ECF No. 3) is ACCEPTED;




1The Complaint (ECF No. 1) does not name a specific Defendant, and it is not clear who Plaintiff seeks to
sue. The Clerk of Court, upon filing, listed the “MN DOC” as the Defendant here because the Complaint
discusses the “MN DOC.” (Id.) Plaintiff failed to list a Defendant on the form Complaint filed, and his
application to proceed in forma pauperis identifies the “State of Minnesota et alia” as Defendant in this
action. (Id.; ECF No. 2.) Therefore, although the Court’s docket identifies the “MN DOC” as a Defendant,
the Complaint does not actually acknowledge a Defendant.
           CASE 0:20-cv-01563-NEB-LIB Doc. 4 Filed 11/10/20 Page 2 of 2




      2.      The application to proceed in forma pauperis of Plaintiff Phoebus P. Apollo

              (ECF No. 2) is DENIED; and

      3.      Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: November 10, 2020                        BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge




                                            2
